Adams, J.:
The defendant is a common earner of passengers, and although it does not insure the safety of persons who ride upon its trains,'yet its undertaking and liability are such as to require it to exercise the most exact care and diligence, not only in the management of its trains and cars, but also in the structure and care of its track and in all the subsidiary arrangements necessary to the safety of its passengers. (Story Bailm. § 601.)
Moreover, it is under a statutory obligation to furnish adequate facilities at the usual stopping places of its trains for the accommodation of persons getting on or off the cars, and to “ take, transport and discharge such passengers * * * at, from and to such places on the due payment of the fare * * * legally authorized therefor.” (Laws of 1890, chap. 565, § 34.)
The -plaintiff confessedly purchased a ticket of the defendant which entitled her to ride from Rochester Junction to Red Creek, and to be safely discharged from the defendant’s train at the latter plac
It is not disputed that the defendant failed to fulfill the obligation -which the relation thus entered into with the plaintiff imposed upon it, but it appears that, instead of so doing, it carried her a considerable distance beyond the point at which she was entitled to be discharged from the train and required her to leave the train at a place where no facilities whatever were furnished for her accommodation, convenience and safety. It follows, therefore, that if the plaintiff’s injury was. the result of the defendant’s failure to perform a duty'which was' expressly enjoined by a statute of this State, she is entitled to maintain her action, because such failure is, of itself, negligence. (Cordell v. N. Y. C. & H. R. R. R. Co., 64 N. Y. 535; Gorton v. Erie Ry. Co., 45 id. 660.)
This case consequently resolves itself into the simple question of *310whether or not the defendant’s negligence can be said to have been the proximate cause of the injury of which the plaintiff complains, and it is to be examined upon this review solely with reference to a correct determination of that question. At the- outset then it maybe asserted without the least fear of contradiction that, in all probability, the accident would not have occurred if the defendant had not violated its statutory duty; that is, if it had. deposited the plaintiff at the station at which she was entitled to be deposited. For at that station, it is fair to assume, suitable accommodations existed for the care and convenience of passengers who had occasion to alight from the defendant’s cars. But" this circumstance, of itself, does not necessarily connect the plaintiff’s injury with the' defendant’s negligence. For, although she was carried beyond her destination, she might still have been furnished a safe exit from the train and thus have been enabled to reach her home, which it appears was in that vicinity, without suffering any more serious results than the personal inconvenience which would be occasioned by being obliged to walk back to the station, and in these circumstances she would perhaps be remitted to her right to recover such damages as she had sustained in consequence of the defendant’s breach of contract.
To proceed, then, a step further in the case, we conclude that inasmuch as the defendant had sold this plaintiff a ticket to Red Creek, which its conductor had taken up- under the implied agreement to stop his train at that station, the duty rested upon him, when apprised of the fact that he had. carried the plaintiff past her destination, to either back the train up to the depot or else stop it at some point where the plaintiff could alight without exposure to unnecessary hazard.
Did he do this ? He certainly did not cause the'train to return to the station, but instead thereof he stopped it upon an embankment, which, if the plaintiff’s evidence is to be believed, was steep and slippery, and then permitted her to alight with but little or no assistance from any of the defendant’s employees. These facts, uncontradicted and' unexplained, would be sufficient, we think, to permit a jury to find that the defendant did not furnish the plaintiff a reasonably safe ánd fit means of alighting from its train, and that it was consequently guilty of negligence which was the proximate cause of the latter’s injury. (Hulbert v. N. Y. C. R. R. Co., 40 *311N. Y. 145; Brassell v. N. Y. C. & H. R. R. R. Co., 84 id. 241; Armstrong v. N. Y. C. & H. R. R. R. Co., 66 Barb. 437; affd., 53 N. Y. 623; Lewis v. Pres., etc., D. & H. C. Co., 145 id. 508; Robson v. N. E. Ry. Co., 12 Moak’s Eng. Rep. 302; Brown v. C., M. & St. P. R. Co., 54 Wis. 342; Foy v. L. B. & S. C. Ry. Co., 114 Eng. C. L. 225.)
As the question of contributory negligence was clearly one for the jury, we think it was error in the learned trial court to direct a nonsuit, and that the plaintiff’s motion must, therefore, be granted.
All concurred, except Follett, J., not sitting.
Motion granted and a new trial ordered, with costs to abide the event.